DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAKURAI et al (US 2019/0237254).
Regarding claim 31, SAKURAI teaches a multilayer capacitor (Fig. 1, 1), comprising: an active area (Fig. 1, between top 3 and bottom 3), which contributes to formation of capacity of the multilayer capacitor (Fig. 1), including first and second internal electrodes (Fig. 1, 3) alternately stacked with a dielectric layer (Fig. 1, 2) interposed therebetween, the active area having third and fourth surfaces opposing each other (Fig. 1, left and right sides of capacitor), and fifth and sixth surfaces (Fig. 1, into and out of page at ends of internal electrodes) connected to the third and fourth surfaces and opposing each other (Fig. 1), the first internal electrode being in contact with the third, fifth, and sixth surfaces (Fig. 1), the second internal electrode being in contact with the fourth, fifth, and sixth surfaces (Fig. 1); first and second side portions (Fig. 1, there would have to be at least some dielectric material on sides of internal electrodes for capacitor to work on an into and out of page direction) disposed on the fifth and sixth surfaces of the active area (Fig. 1), respectively, to contact the first and second internal electrodes (Fig. 1, as defined above, layer 2 would exist on the outer edges of 3 into and out of page); and first and second external electrodes (Fig. 1, 4) disposed on the third and fourth surfaces of the active area, respectively (Fig. 1), and connected to the first and second internal electrodes, respectively (Fig. 1), wherein one of the first and second side portions includes zirconium (Zr) (Table 1, ZrZ multiple examples) and magnesium (Mg) (Table 1, second sub component, sample 16, 12 mol% [0041]), and an Mg content of the one of the first and second side portions is 10 mol% or more in comparison to BaTiO3 (BT) (Mg from 0-15 mol % [0041] throughout all capacitor including both side portions).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAKURAI et al (US 2019/0237254) in view of KIM et al (US 2017/0040111).
Regarding claim 32, SAKURAI fails to teach the claim limitations. 
KIM further discloses that each of the first and second side portions includes the Zr content equal to or less than 1 mol% (0.01-4 mol% [0059]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM to the invention of SAKURAI, in order to improve moisture resistance of the device (KIM [0059]).

Claim 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAKURAI et al (US 2019/0237254) in view of MIZUNO et al (US 2016/0284471).
Regarding claim 33, SAKURAI fails to teach the claim limitations. 
MIZUNO teaches that an DB1/ 113536917.1average thickness of the first and second internal electrodes is equal to or less than 0.41 µm (Table 1, multiple examples).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MIZUNO to the invention of SAKURAI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 34, SAKURAI fails to teach the claim limitations. 
MIZUNO teaches that an average thickness of the dielectric layer is equal to or less than 0.4 µm (Table 1, example 8).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MIZUNO to the invention of SAKURAI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Allowable Subject Matter
Claims 13-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 13, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor, comprising: an active area, which contributes to formation of capacity of the multilayer capacitor, including first and second internal electrodes alternately stacked with a dielectric layer interposed therebetween, the active area having third and fourth surfaces opposing each other, and fifth and sixth surfaces connected to the third and fourth surfaces and opposing each other, the first internal electrode being in contact with the third, fifth, and sixth surfaces, the second internal electrode being in contact with the fourth, fifth, and sixth surfaces; first and second side portions disposed on the fifth and sixth surfaces of the active area, respectively, to contact the first and second internal electrodes; and first and second external electrodes disposed on the third and fourth surfaces of the active area, respectively, and connected to the first and second internal electrodes, respectively, wherein among a portion of the dielectric layer in the active region and one of the first and second side portions, only the one of the first and second side portions includes zirconium (Zr).
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein among a portion of the dielectric layer in the active region and one of the first and second side portions, only the one of the first and second side portions includes zirconium (Zr)” in combination with the other claim limitations. 
Regarding independent claim 24, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor, comprising: an active area, which contributes to formation of capacity of the multilayer capacitor, including first and second internal electrodes alternately stacked with a dielectric layer interposed therebetween, the active area having third and fourth surfaces opposing each wherein among a portion of the dielectric layer in the active region and one of the upper and lower cover portions, only the one of the upper and lower cover portions includes zirconium (Zr).
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein among a portion of the dielectric layer in the active region and one of the upper and lower cover portions, only the one of the upper and lower cover portions includes zirconium (Zr)” in combination with the other claim limitations. 
Additional Relevant Prior Art:
Morita et al (US 2015/0036264) teaches relevant art in [0008-0009] and [0027].
Suzuki et al (US 2006/0138590) teaches relevant art in [0138].
Teraoka et al (US 2015/0279565) teaches relevant art in [0043].
HONG et al (US 2016/0196918) teaches relevant art in Fig. 5.
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. In response to the argument that SAKURAI fails to teach the claimed mol% the examiner notes that as shown above SAKURAI teaches the claimed range in [0041].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848